Citation Nr: 0321424	
Decision Date: 08/27/03    Archive Date: 09/02/03

DOCKET NO.  00-20 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his son and sister-in-law


INTRODUCTION

The veteran served on active duty from March 1944 to January 
1947, and from November 1956 to February 1963.



The current appeal arose from a September 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  The RO determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus.

The veteran and family members provided oral testimony before 
the undersigned Veterans Law Judge in June 2001, a transcript 
of which has been associated with the claims file.

In September 2002 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for 
diabetes mellitus.

In August 2002 the Board commenced action to undertake 
additional development of the record referable to the issue 
of service connection for diabetes mellitus on a de novo 
basis.  This has been completed and the case is ready for 
further appellate review.


FINDING OF FACT

The probative, competent evidence of record associates the 
veteran's diagnosed diabetes mellitus with his active 
service.


CONCLUSION OF LAW

Diabetes mellitus was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records show the veteran had an abnormal 
glucose tolerance test, and was given a provisional diagnosis 
of diabetes mellitus.  He was recommended to undergo Medical 
Board proceedings.  In February 1963, the impression was 
changed to glycosuria probably secondary to obesity.  It was 
determined that no medical board was required as only 
diabetes requiring insulin was disqualifying.  Findings in 
this February 1963 medical record included no evidence of 
urine sugar.  The February 1963 final medical examination 
report reflects findings of suspected sugar diabetic, and 
noted that after examination and consultation with doctor on 
February 14, 1963, there was not enough to hold the veteran 
for a medical board.

A June 1963 VA medical examination report concluded in a 
finding that there was no diabetes mellitus at that time.

A July 1981 VA examination report reflects a finding of 
diabetes mellitus, not observed.

VA medical records show that in June 1995 the veteran was 
seen with a diagnosis of non-insulin dependent diabetes.  The 
records show continued treatment for diabetes mellitus in 
March 1996, at which time he was noted to be on an American 
Diabetic Association diet with no added salt and low 
cholesterol.

VA treatment reports dated during the 1990's and through 2000 
include a 1991 record of diabetic neuropathy and diabetes 
mellitus.

A lay statement from the veteran's sister-in-law shows she 
accompanied him to "Ft Hollabird," Maryland on two 
different occasions in 1963 when he unsuccessfully tried to 
reenlist.  She stated that each time he was turned down for 
having high blood sugar, and was hospitalized by VA.  She 
also asserted that he was on a diet and monitored his sugar 
for a lengthy period of time.


The veteran, his son and sister-in-law provided oral 
testimony before the undersigned Veterans Law Judge sitting 
at the RO in June 2001.  

A transcript of their testimony has been associated with the 
claims file.  The testimony was essentially a reiteration of 
evidence discussed above.

Evidence obtained by the Board consists of a December 2002 VA 
report of medical examination of the veteran.  The medical 
specialist indicated that the claims file had been reviewed.  
The examiner recorded a lengthy history of the evidentiary 
record to include service as well as post service 
documentation.  

The examiner concluded that the veteran did have diabetes 
mellitus in 1963 which was minimal in nature.  He further 
opined that it was at least as likely as not that the 
veteran's current diabetes mellitus was a continuation of the 
diabetes mellitus which was present and noted in 1963, when 
he was examined in service and shortly thereafter.


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  

To show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."

When the disease entity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war or peacetime service after December 31, 1946, 
and post-service development of a presumptive disease to a 
degree of 10 percent within one-year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309.

If not shown in service, service connection may be granted 
for diabetes mellitus if disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002);  38 C.F.R. §§ 3.307, 3.309 
(2002).



When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws and administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Preliminary Matter: Duties to Notify and Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).




On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date on the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (38 C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issue of entitlement to service 
connection for diabetes mellitus has been properly 
undertaken.  The Board is confident in this assessment 
because the evidence as presently constituted is sufficient 
in establishing a favorable finding.

Therefore, any outstanding development not already conducted 
by VA is without prejudice; hence, any deficiencies in the 
duties to notify and to assist constitute harmless error.

Additional development by the Appeals Management 
Center/Veterans Benefit Administration Evidence Development 
Unit/RO (AMC/VBA EDU/RO) would only serve to further delay 
resolution of the claim.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 
2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997); Owens v. Brown, 7 Vet. App. 429, 433 (1995) (and cases 
cited therein).

The Board reiterates the basic three requirements for 
prevailing on a claim of entitlement to service connection.  
First, there must be evidence of the claimed disability.  
Hickson, supra.  The evidentiary record as cited in detail 
earlier clearly shows that the veteran has been diagnosed 
with diabetes mellitus and has long been under treatment 
therefor.  

Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Hickson, supra.  As the Board reported 
earlier, the veteran was evaluated for clinical 
symptomatology and findings considered to be consistent with 
diabetes mellitus while in service.

Third, and most import of all, there must be medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson, supra.  As the 
Board reported earlier, the competent VA medical specialist 
who reviewed the entire evidentiary record concluded that the 
veteran's currently diagnosed diabetes mellitus was in fact 
the same clinical disorder reported in the service medical 
records.

In view of the foregoing discussion, the Board finds that the 
evidentiary record supports a grant of entitlement to service 
connection for diabetes mellitus.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002);  38 C.F.R. § 3.303 (2002); 
Hickson, supra.

ORDER

Entitlement to service connection for diabetes mellitus is 
granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

